Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 9/17/21 and the interview on 9/20/21.  As directed by the amendment: claim 45, 47, 54-55, and 61 have been amended, claim 46 has been cancelled, and no claims have been added.  As per the reasons below, the application is in condition for allowance of claims 45 and 47-67.

Terminal Disclaimer
The terminal disclaimer filed on 9/23/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,456,547 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed breathing tube assembly, the prior art does not disclose, either alone or suggest in combination, a breathing tube assembly including a breathing tube, and a connector coupled to the breathing tube to non-rotatably connect the breathing tube to an outlet of a flow generator, a swivel elbow rotatably coupled to the connector and including a connector engagement portion including a connector band that engages a circumference of the connector, a tube engagement portion including a tube band that engages a circumference of the breathing tube, and a tube guide portion that extends between the connector engagement portion and the tube engagement portion; wherein the breathing tube includes a first end that is coupled to the connector in a non-rotatable manner; and wherein the swivel elbow is rotatable relative to the connector and is also rotatable relative to the 
The closest prior art references of record are: Edirisuriya et al. (6,953,354), Contant et al. (5,755,578), Bath et al. (2011/0023874), Kagenow (WO 2004/095666), Potharaju et al. (2010/0065051), Paepke et al. (3,897,923), and Dimatteo et al. (2015/0136127).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN W STUART/Primary Examiner, Art Unit 3785